Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claims 16-30 are pending.  Claims 16-30 are examined on the merits.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yuchi et al (JP 359013707 A).  
Yuchi et al teach COSMETIC COMPOSITION CONTAINING ADZUKI SAPONIN (see Title). Yuchi et al teach to provide a cosmetic containing adzuki saponin extracted from adzuki beans as an active component, and effective to reduce the amount of lipid peroxide on the skin, keep the skin healthy, and prevent and improve the chappy skin, spots and freckles (thus a method of whitening skin or evening out skin tone, thus claim 1 is met, thus claims 17-19 are met, claims 21-23 are met), etc. Yuchi et al teach the objective cosmetic contains 0.01∼1% (thus overlaps the range in claim 20, thus claim 20 is met) of powdery adzuki saponin (90∼98% purity) which is a mixture of the compounds of formula (when R1 is β-D-glucopyranosyl (1→2)-β-D-glucuronopyranosyl, R2, R3, R4 and R6 are methyl and R5 is OH, etc.) Adzuki saponin has the activity to reduce the amount of lipid peroxide on the skin remarkably, and is expected to have high safety to continuous use. It is used in the cosmetics such as milky lotion (thus topically applying to skin, thus an effective amount, thus claims 24-27 are met), cream, soap, skin powder, etc. Adzuki saponin can be prepared by defatting adzuki beans, extracting with a lower aliphatic alcohol (thus a alcoholic extract of adzuki bean), concentrating the extract, fractionating with water and n-butanol, and separating from the n-butanol layer (see Abstract). Yuchi et al teach seeds of the azulle as a raw material are crushed and ground as much as possible (page 3, 4th paragraph) (thus adzuki bean powder in claim 30 is met).
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yuchi et al as applied to claims 16-27 above, and further in view of Ito et al (US 20030035817 A1).
The teachings of Yuchi et al are set forth above and applied as before.
The teachings of Yuchi et al do not specifically teach a gel, an aqueous extract of the adzuki bean powder.
Ito et al teach the present invention provides a cosmetic comprising a superoxide scavenger containing a desirable material which is different from any conventional unstable superoxide dismutase and is available at a low cost. The cosmetic of the present invention comprises a superoxide scavenger including a composition extracted from a specific liquid. This specific liquid is prepared by: boiling a grain (thus an aqueous extract, thus claim 29 is met) with a liquid to obtain a grain liquor; cooling the obtained grain liquor; adding a yeast into the cooled grain liquor; leaving the grain liquor with the yeast while supplying oxygen thereto; and sterilizing the resulting liquid by heating to obtain the specific liquid (see Abstract). In manufacturing the superoxide scavenger used in the cosmetic of the present invention, a suitable grain may include bean, rice, wheat, corn, barnyardgrass, millet or the like. Preferably, a suitable bean includes soy bean, butter bean, red bean (thus the claimed adzuki bean), peanut, fava bean, pea, horsebean, cowpea or the like. In order to obtain the grain liquor, 1 to 20 parts of water by weight is first added to 1 part of at least one selected grain. Then, the grain with water is boiled for 30 minutes or more, preferably for 30 minutes to 5 hours. The resulting liquid or hot grain liquor is naturally cooled or self-cooled and then the cooled liquid is filtered to obtain a desired initial grain liquor [0014]. In terms of the superoxide scavenging activities of the stock solution of superoxide scavenger described above, it can be expected that the cosmetic containing the stock solution of superoxide scavenger may exhibit skin conditioning and whitening effects including effects of eliminating blotches, freckles and wrinkles caused by superoxide. Specific examples will be described as follows [0033]. In the first and second aspects of the present invention, the cosmetic may be either one of a facial cleaner, a skin lotion and a gel cosmetic [0009].	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either alcohol or water as solvent to obtain alcoholic or aqueous extract of adzuki bean since alcohol and water and used interchangeably in the art to extract plant extract, and as evidenced by Ito et al, water is used to extract adzuki bean to treat freckles. 
	It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to formulate either a lotion or a gel as both lotion and gel are conventionally used as cosmetic formulations and as evidenced by Ito et al, adzuki bean extract is formulated as a gel to treat freckles. 
           Since both of the references teach treating freckles using adzuki bean extract, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655